Exhibit Private & Confidential Dated 16 March 2009 SUPPLEMENTAL AGREEMENT relating to a Revolving Credit Facility and a Guarantee and Letter of Credit Facility of up to (originally) US$1,000,000,000 to AEGEAN MARINE PETROLEUM S.A. as Borrower provided by THE BANKS AND FINANCIAL INSTITUTIONS listed in schedule 1 as Banks Mandated Lead Arranger and Bookrunner HSH NORDBANK AG Agent, Security Agent, Issuing Bank and Account Bank THE ROYAL BANK OF SCOTLAND PLC THIS SUPPLEMENTAL AGREEMENT is dated 16 March 2009 and made BETWEEN: (1) AEGEAN MARINE PETROLEUM S.A., a corporation incorporated in the Republic of Liberia whose registered office is at 80 Broad Street, Monrovia, Liberia (the “Borrower”); (2) THE BANKS AND FINANCIAL INSTITUTIONS listed in schedule 1 as Banks (together the “Banks”); (3) THE ROYAL BANK OF SCOTLAND PLC as agent (the “Agent”); (4) THE ROYAL BANK OF SCOTLAND PLC as account bank (the “Account Bank”); (5) THE ROYAL BANK OF SCOTLAND PLC as security agent (the “Security Agent”); (6) THE ROYAL BANK OF SCOTLAND PLC as issuing bank (the “Issuing Bank”); (7) HSH NORDBANK AG as mandated lead arranger and bookrunner (the “Arranger”); (8) THE COMPANIES listed in schedule 2 as Owners (together the “Owners” and each an “Owner”); (9) AEGEAN BUNKERING SERVICES INC., a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the “Manager”); (10) AEGEAN MANAGEMENT SERVICES M.C., a company incorporated in the Hellenic Republic whose registered office is at 42 Hatzikiriakou Street, iraeus, Greece (the “New Manager”); and (11) AEGEAN MARINE PETROLEUM NETWORK INC., a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the “Corporate Guarantor”). WHEREAS: (A) this Agreement is supplemental to a loan agreement dated 30 September 2008 as amended and supplemented by various supplemental letters and agreements (together, the “Principal Agreement”) made between (1) the Borrower as borrower, (2) the Banks, (3) the Agent, (4) the Arranger, (5) the Security Agent, (6) the Account Bank and (7) the Issuing Bank, relating to a secured credit facility of up to One billion Dollars ($1,000,000,000), made available by the Banks to the Borrower upon the terms and conditions set out therein; and (B) the Borrower has requested that (inter alia) the Banks agree to the extension of the Final Maturity Date for all the Facilities and that certain other changes are made to the Principal Agreement and this Agreement sets out (inter alia) the terms and conditions upon which the Creditors shall, at the request of the Borrower, agree to such changes. 1 NOW IT IS HEREBY AGREED as follows: 1 Definitions 1.1 Defined expressions Words and expressions defined in the Principal Agreement shall unless the context otherwise requires or unless otherwise defined herein, have the same meanings when used in this Agreement. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Creditors” means the Agent, the Arranger, the Security Agent, the Banks, the Account Bank and the Issuing
